UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): July 31, 2012 Ralcorp Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Missouri (State or Other Jurisdiction of Incorporation) 1-12619 (Commission File Number) 43-1766315 (IRS Employer Identification Number) 800 Market Street St. Louis, Missouri 63101 (Address, including Zip Code, of Principal Executive Offices) Registrant’s telephone number, including area co (314) 877-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4 under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.
